Collins, J.
Laws 1883, ch. 125, is entitled “An act to regulate the practice of medicine in the state of Minnesota,” and the first section prescribes that every person practicing medicine in any of its departments shall possess the qualifications required by the act. To persons possessing these qualifications, certificates shall be issued by a board of examiners, and these certificates authorize the possessors to practice “medicine and surgery” in this state. The terms “practice of medicine,” in the title of the act, and “practicing medicine,” in its first section, are used in the broad and popular ■sense in which they are generally understood, applied, and, in fact, defined. One practicing medicine practices “the ait of preventing, •curing, or alleviating diseases, and remedying as far as possible the results of violence and accident.” Therapy is the treatment •of disease, and surgery is therapy of a distinctly operative hind. 'The plaintiff’s certificate, in terms, authorized him to pursue the •practice of medicine under the conditions of the act of 1883, and necessarily this included surgery. There is nothing whatever in .appellants’ point that, because surgery was not expressly mentioned in the certificate, plaintiff violated the law when performing surgical operations. The statute in question does not require a license or certificate for each department in medicine.
As the case comes up on a bill of exceptions, we cannot pass on appellants’ claim that the evidence did not justify the charge to *22the jury that in no event could more than nominal damages be awarded to defendants on their counterclaim.
(Opinion published 56 N. W. Rep. 256.)
Order affirmed.